Citation Nr: 0100139	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-16 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to a compensable rating for residuals of pelvic 
fractures. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from March 1953 to March 1955.

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that denied entitlement to a 
compensable evaluation for residuals of a fracture of the 
pelvis.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran submitted a notice of disagreement in February 
1999.  The RO issued a statement of the case (SOC) and 
received the veteran's substantive appeal in August 1999.

The record also reflects that, in response to the veteran's 
request for a hearing, the RO notified the veteran in a 
letter mailed to his last known address that a 
videoconference hearing had been scheduled for March 2000.  
The claims file notes that the veteran failed to report for 
the hearing, although the RO notification letter has not been 
returned by the United States Postal Service as 
undeliverable.  The veteran has not explained his failure to 
report or requested rescheduling of the hearing.  Under these 
circumstances, the Board deems the hearing request to be 
withdrawn.  See 38 C.F.R. § 20.702(d) (2000).


FINDINGS OF FACT

1.  The residuals of pelvic fractures are manifested by some 
tenderness to palpation in the area of the right ischial 
ramus.  

2.  No resulting functional impairment of a joint due to 
painful motion, weakened movement, excess fatigability, or 
incoordination has been shown.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
fractured pelvis are met.  38 U.S.C.A. § 1155 (West 1991), 
§ 5107(b) (as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.20, 4.27, 4.40, 4.45, Diagnostic Code 5299-7804 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In 1953, the veteran suffered a fracture of the descending 
ramus of the right pubis and a linear fracture of the 
superior ramus with slight separation of the symphysis as a 
result of an auto accident.  In October 1955, the Cleveland 
RO established service connection for residuals of pelvis 
fracture and assigned a noncompensable evaluation. 

In April 1984, the claims file was transferred to the 
Huntington RO.  In a July 1984 rating decision, a 
noncompensable evaluation was continued under Diagnostic Code 
5299.  That decision reflects that a noncompensable rating is 
also in effect for service-connected residuals of cerebral 
concussion.  

The veteran requested an increased rating in January 1999.  
He reported that he last worked in 1983 and that he had been 
an electrician for a mining company.  

In February 1999, a VA general medical examiner reported that 
the veteran could sit for about one hour before developing 
pain, which was further described as a nagging, sore-like 
sensation, due to the pelvic fracture.  The pain was relieved 
by standing and by occasionally taking a pain reliever such 
as Tylenol.  The veteran had no distinct flare-ups but the 
pain did occur at work when squatting or getting down on the 
knees.  He reported that he could ride in a vehicle for about 
an hour.  Palpation elicited pain at the right ischial ramus.  
The veteran stood up once during the examination due to pain.  
The examiner assessed right buttock pain, exacerbated by 
sitting, as being caused by the fracture but noted that it 
did not result in any other functional limitation such as 
restriction of hip motion or gait disturbance. 

In a February 1999 rating decision, the RO denied a 
compensable evaluation on the basis of no malunion of the 
femur. 

During a May 1999 VA joints examination, the veteran reported 
stiffness and pain with extended sitting and some leg cramps 
when lying down.  He said that he used painkiller and hot 
soaks and reported flare-ups on extended use.  The examiner 
noted a history of herniated disks at L3-L5, all fused.  
There had been three spinal surgeries.  The examiner reported 
that the hips were able to abduct to 40 degrees and to adduct 
to 30 degrees.  Each thigh could extend to 40 degrees and 
flex to 30 degrees with no tenderness or pain on motion.  The 
examiner also noted that the veteran could heel and toe stand 
without complaint and could squat and rise without complaint.  
The diagnosis was history of pelvic fracture with no residual 
deficit noted.  

In July 1999, the veteran underwent a VA joints examination 
during which he reported right buttock pain when sitting for 
more than an hour, when standing for more than 20 minutes, or 
when walking more than 1/2 mile.  He reported that he stopped 
working in 1983 due to back problems.  The examiner noted 
that the veteran ambulated with a limp on the right and that 
he could walk on heels and toes and squat.  Range of motion 
and strength of the hips was normal.  X-rays showed no 
distinct deformity from prior fracture of pelvic bones.  The 
diagnosis was history of pelvic fracture with no residual 
deficit noted.

In August 1999, the RO issued an SOC.  



II.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b) (as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

In the present case, the residuals of pelvic fractures are 
manifested by tenderness to palpation over the right ischial 
ramus.  No examiner has found additional functional loss due 
to painful motion, weakened movement, excess fatigability, or 
incoordination.  No examiner has found resulting pathology or 
impairment of any joint; low back and hip complaints are not 
related to the fracture.  Therefore, application of DeLuca 
would be inappropriate.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which the functions affected, the anatomical location, and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  See 38 C.F.R. 
§ 4.20 (2000). 

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last two digits will be "99" for all unlisted conditions.  
38 C.F.R. § 4.27 (2000).  In this case, the Board will rate 
the residuals of pelvic fractures under Diagnostic Code 5299-
7804 as there is no specific diagnostic code for residuals of 
pelvic fractures.

Three separate VA examiners have agreed that the veteran has 
no limitation of motion or other impairment associated with 
the pelvic fractures; but one finds that he does have some 
specific associated pain, and this is not directly refuted by 
the others. 

Functional loss due to pain is to be rated at the same level 
as functional loss due to impeded flexion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  In that case the 
Court also noted that sections 4.40 and 4.45 read together 
make clear that pain must be considered capable of producing 
compensable disability of the joints.  Schafrath, at 592.  
However, these cases do not squarely address whether pain of 
a bone such as the pelvis (with no showing of accompanying 
functional impairment of a joint) is worthy of compensation.  

Elsewhere in the rating schedule, pain does merit a 
compensable rating.  Under 38 C.F.R. § 4.118, Diagnostic Code 
7804, a tender or painful superficial scar warrants a 10 
percent rating irrespective of functional impairment.  When a 
part of the body is painful to touch, there is disability in 
the sense that the individual may favor or guard the area and 
limit positions or motions or activities that are likely to 
result in pain.  The Board finds that in this case the area 
over the right ischial ramus that is painful on palpation may 
be rated by analogy to a tender scar.  Accordingly, a 10 
percent rating is granted.

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether and extraschedular rating is appropriate, 
and if there is enough such evidence, the Board must direct 
that the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.


ORDER

A 10 percent rating for residuals of pelvis fractures is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

 

